  Case 2:20-mj-01156-AKT Document 10 Filed 02/08/21 Page 1 of 1 PageID #: 36




BEFORE: ARLENE R. LINDSAY                                          DATE: February 8, 20201
UNITED STATES MAGISTRATE JUDGE                                     TIME ON: 12:00
                                                                   TIME OFF: 12:30

Case No. 20-MJ-1156                                  Courtroom Deputy: Robert Imrie


                            Criminal Cause for Status Conferene

Defendant: Richard Quinn
      Present       Not Present X            In Custody X          On Bail/Bond

Attorney: Peter Brill                                        Ret’d X   CJA     FD of NY

AUSA:     Charles Rose

Interpreter: N/A

ESR Time: 12:00 - 12:30

 X    Case Called       X   Counsel for all sides present.


Next Court appearance scheduled for
NOTES: The Court ordered the B.O.P. to provide defense counsel with copies of Mr. Quinn’s
medical records.
